Citation Nr: 1400546	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  05-21 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to October 1983.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).  

In March 2007, the Veteran testified during a hearing conducted by undersigned Veterans Law Judge via videoconferencing equipment.  A transcript of that hearing is of record. 

This matter was previously before the Board in March 2009, March 2011, August 2012, and April 2013, when it was remanded for further procedural and evidentiary development.  

During the pendency of the appeal, the Veteran's paper claims file was converted to an electronic file as a part of the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

For the reasons expressed below, the Board concludes that another remand is necessary in order for VA to fulfill its duty to assist the Veteran in substantiating her claim.  

Initially, it appears that the record before the Board is incomplete.  First, in January 2004, the Veteran submitted a VA Form 28-1900, Application for Vocational Rehabilitation, claiming that major depression was a barrier which reduced her ability to get or hold a satisfying job.  Although the Veteran's application into this program was denied by the RO in an April 2005 administrative decision, it is unclear if the Veteran participated in counseling sessions and/or whether a vocational rehabilitation folder was created in connection with this claim.  Nonetheless, the Board finds that the Veteran's VA Vocational Rehabilitation records, if any, would be useful in adjudicating the Veteran's claim.  

Also, it appears that the Veteran was provided a VA examination on November 21, 2009 in connection with her claim as directed in the Board's March 2009 remand; however, although the record contains multiple allusions to this examination, the November 2009 VA examination report is not of record.  Specifically, an October 2009 letter from the VARO in Huntington, West Virginia, informed the Veteran that the examination had been scheduled, a December 2009 deferred rating decision from the VARO notes that the November 2009 opinion was inadequate, a January 2010 VA opinion notes that the November 2009 VA examiner was unavailable to provide an addendum opinion, and an April 2010 supplemental statement of the case recounts the findings recorded in the November 2009 VA examination report.  Because more recent medical evidence, to include the May 2013 VA opinion and September 2013 VA examination do not make reference to the November 2009 VA examination, it appears that the record may have been misplaced or not included in the process to convert the Veteran's claims file to an electronic file.  

The United States Court of Appeals for Veteran's Claims (the Court) has held that records generated by VA facilities that may have an impact on the adjudication of a claim, such as VA examinations and Vocational Rehabilitation records, are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  In light of above, the Board concludes that efforts must be undertaken to locate these records and associate them with the electronic file.  

Further, the Board finds that additional VA opinions must be obtained.  Although the May 2011, May 2013 and September 2013 VA opinions reflect that the Veteran did not meet the criteria for a PTSD diagnosis under the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) at those times, these opinions have not been reconciled with the DSM-IV diagnoses of PTSD provided by psychiatrists in November 2004 and July 2005 - during the pendency of the appeal (since September 12, 2003).  Because the Veteran may receive compensation for a disability present during the appeal period, even if it later resolves, addendum opinions must be obtained which address whether the Veteran met the DSM-IV criteria for a PTSD diagnosis at any time during the appeal period, and if so, whether such was caused or aggravated by her in-service stressors.  

Accordingly, the case is REMANDED for the following actions:

1.  Undertake all necessary procedures to obtain a copy of the report of VA examination on November 21, 2009, and ensure that it is associated with the Veteran's electronic file.  

If this record is found to be unavailable, or if the search for any such record otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing. 

2.  Contact the appropriate repository and attempt to obtain all VA vocational rehabilitation records, if any, for the Veteran. Associate all received records, if any, with the claims file. All efforts to obtain such records should be documented in the claims folder, and if no such records exist, such should be noted in writing in the record.

3.  Thereafter, the RO/AMC must make the Veteran's electronic claims file available to the VA clinician who offered the May 2013 opinion and conducted the September 2013 VA examination (or appropriate substitute), and ask that supplemental opinions be provided.  After reviewing the complete electronic claims file, the clinician must address the following:  

a.  Identify all psychiatric disabilities present on Axes I and II during the pendency of the appeal (since September 12, 2003).  

In responding to part (a), the clinician must specifically address the November 2004 and July 2005 statements from a VA psychologist which provide a DSM-IV diagnosis of PTSD as well as the September 2009 statement by Dr. Langley which concur with the diagnosis.  

b.  For the diagnoses identified in part (a), state which of these disabilities, if any, clearly and unmistakably pre-existed the Veteran's active duty and, if so, whether any identified disability clearly and unmistakably was not aggravated therein.  

c.  For each diagnosis identified in part (a) which did not clearly and unmistakably pre-exist her active duty; state whether it is at least as likely as not (50 percent probability or greater) that a currently diagnosed psychiatric disorder was incurred in or due to the Veteran's military service.  

In providing these opinions, the examiner must address the Veteran's assertion that she experienced in-service symptoms of a psychiatric disorder for which she was prescribed Elavil.  The examiner must fully explain the rendered opinions, including a thorough underlying rationale for any conclusion reached.  

The examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

The examiner is also advised that "aggravation" is defined as a permanent worsening beyond the natural progression of the disease or disability.  

In the event that the VA clinician feels that another VA examination is necessary, such should be scheduled, and the Veteran should be notified of the time and place of the examination.  

4.  Thereafter, readjudicate the Veteran's claim with consideration of all of the evidence of record.  If the benefit sought is not granted, issue a supplemental statement of the case to the Veteran and her representative and allow an appropriate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

